Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 08/02/2012 has been considered.
Claims 1, 4-8 and 10-18 are amended. Claim 2, 3, and 9 are canceled. Claims 1, 4-8, and 10-18 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has overcome the Examiner’s rejection under 35 USC § 101.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. . The limitation such as” a first identification information …a first chip…terminal” and “a second identification information…a second ship…terminal” is not supported by the specification. The specification supports “compares the on-chip ID acquired in the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Application Publication No. JP 2016136314 to Hirai, in view of Korean Application Publication No. KR 101574783 to Lee.
With regard to claims 1 and 7, Hirai discloses an information processing apparatus, comprising: 
an acquisition unit configured to acquire specific information from an external terminal, wherein the external terminal is associated with a process of payment, and the 
a control unit configured to perform the process of payment based on the acquired specific information, wherein the acquisition unit is further configured to: transmit a request signal to the external terminal based on the performed process of payment, wherein the request signal corresponds to a request for second identification information that is associated with a second chip of the external terminal (Fig, 9-10, page 5, lines 6-27); and 
acquire the second identification information based on the transmitted request signal, and the control unit is further configured to: inquire the first identification information with the second identification information (Fig 7, Fig, 9-10, page 5, lines 6-27); and Page 3 of 16Application No. 16/615,184 Reply to Office Action of July 16, 2021 
provide electronic receipt information of the payment to the external terminal based on the inquiring (page 6, lines 40-page 7, lines 8). 
However, Hirai does not disclose inquires step include compares the first identification information with the second identification information and provides electronic receipt information based on the comparison.
However, Lee teaches inquires step include compares the first identification information with the second identification information and provides electronic receipt information based on the comparison (page 3, lines 38-41, page 4, lines 14-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Hirai to include, inquires step include compares the first identification information with the second identification information 
With regard to claims 8, and 18, Hirai discloses a first information processing apparatus, comprising: 
a storage unit configured to store first identification information associated with a first chip of the first information processing apparatus (Fig.4, Fig. 9, page 2, lines 28-29, page, 8. Lines 8-13,  The ROM 73 stores various information such as the control program and image data (image format information) displayed on the touch panel combined display unit 77.  A membership card screen G1 as shown in FIG. 9 is displayed. Examiner notes that the membership number stored in the mobile terminal can be considered as “a first identification information associated with a first chip of the first information processing apparatus”); Page 5 of 16Application No. 16/615,184 Reply to Office Action of July 16, 2021 
a setting unit configured to set flag information that indicates necessity of electronic receipt information, wherein the electronic receipt information is associated with payment in a process of payment (Fig.7, page, 4, lines 16-24, The necessity information of the necessity file 130 may be set when the member registration is performed using the portable terminal 70.); and 
a communication unit configured to: perform transmission of the first identification information and the flag information with a second information processing apparatus (Fig. 1, Fig. 4, Fig. 7, page 4, lines 24-34, a communication unit 78 of the portable terminal 70. Examiner notes that a management apparatus 10/a server/POS terminals 30 can be considered as “a second information processing apparatus”. Necessary 
an acquisition unit that acquires the first identification information and the flag information (Fig. 7, page 4, lines 24-34, page, 4, lines 50-page 5, lines 1, At this time, the necessity information of the paper deposit slip (or electronic deposit slip), which is one of the customer information, is input from the POS terminal 30, the management device 10 or the portable terminal 70, and stored in the management device 10 or the POS terminal 30.); 
a control unit that performs the process of payment based on the acquired first identification information and the acquired flag information, wherein the acquisition unit transmits a request signal to the first information processing apparatus, and the request signal corresponds to a request for second identification information that is associated with a second chip of the first information processing apparatus; perform transmission of the second identification information with the second information processing apparatus 
wherein the acquisition unit receives the second identification information, and control unit of the second information processing apparatus inquires the first identification information with the second identification Page 6 of 16Application No. 16/615,184Reply to Office Action of July 16, 2021information and provides electronic receipt information of the payment to the first information processing apparatus (Fig 7, Fig, 9-10, page 5, lines 6-27,  The POS terminal 30 makes an inquiry to the management apparatus 10 using the read member number (customer code).  The member information (customer code) read in may be used to call the corresponding member information from the member information stored in the POS terminal 30 to obtain the necessity information of the deposit slip. The necessity information of the deposit slip is either a paper deposit slip or an electronic deposit slip. 
receive the electronic receipt information from the second information processing apparatus (page 6, lines 40-page 7, lines 8, the necessity information indicating the necessity of the deposit slip set in advance for each customer is referred to, and is issued with the payment according to the reference result of the referenced necessity information. More specifically, the receipt output means is issued along with the payment when the reference result is negative (when the paper receipt slip is unnecessary or the customer needs an electronic receipt slip).).
However, Hirai does not disclose inquires step include compares the first identification information with the second identification Page 6 of 16Application No. 16/615,184Reply to Office Action of July 16, 2021information and provides electronic receipt information.
However, Lee teaches inquires step include compares the first identification information with the second identification Page 6 of 16Application No. 16/615,184Reply to Office Action of July 16, 2021information and provides electronic receipt information (The electronic receipt issuing server 140 compares the payment information received from the payment terminal 120 with the payment approval message and the position information received from the terminal 110. If it is determined that the two pieces of information match, An identifier, and a card number in the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Hirai to include, inquires step include compares the first identification information with the second identification Page 6 of 16Application No. 16/615,184Reply to Office Action of July 16, 2021information and provides electronic receipt information, as taught in Lee, in order to contract a membership database of an electronic receipt issuing system (Lee, Fig. 3, technical-field).
With regard to claim 4, Hirai discloses the specific information further includes flag information that indicates necessity of the electronic receipt information (abstract, Fig. 7, page. 4, lines 16-21, the necessity file 130 stores the customer code and the necessity of a deposit slip or electronic receipt. Whether the receipt slip or the electronic 
With regard to claim 5, Hirai discloses the control unit is further configured to provide the electronic receipt information based on the flag information (abstract, Fig. 7, Fig. 14, page 5, lines 13-24, when a reference result shows unnecessary (in a case of a customer for whom an electronic receipt slip is required), issues (step ST 1-6) a receipt R1 not including the detail information (reception information) on the item in a receipt issued along with the payment settlement).  
With regard to claim 6, Hirai discloses the control unit is further configured to provide the electronic receipt information based on a piece of the flag information of a plurality of pieces of the flag information (abstract, Fig. 7, Fig. 11-14, page 5, lines 13-24).  
With regard to claim 10, Hirai discloses the communication unit is further configured to perform the transmission of the flag information with a third information processing apparatus based on a communication scheme, and a distance between the first information processing apparatus and the third information processing apparatus is less than or equal to a specific distance (Fig. 1, a network, Fig. 2, page 4, lines 10-18, The input unit 39 includes various keys for receiving various operations from a store clerk operating the POS terminal 30, a touch panel provided on the surface of the display unit 37, a handy scanner, a card reader, and the like. . The communication unit 43 is a communication interface for communicating with various external devices via the 
With regard to claim 11, Hirai discloses the communication scheme corresponds to one of Near Field Communication (NFC), Wireless Fidelity (Wi-Fi), or Bluetooth (registered trademark) (Fig. 1, a network, Fig. 2, page 4, lines 10-18, it’s obvious that a transmission method can be performed by wifi).  
With regard to claim 12, Hirai discloses further comprising a security chip having tamper resistance, wherein the storage unit is further configured to store the electronic receipt information in a secure memory in the security chip (Fig. 4-5, Fig. 3, lines 28-29, Examiner notes that it’s obvious that a storage unit of an electronic device is a secure memory that prevent any damage from unauthorized operation/accessing. . The ROM 73 stores various information such as the control program and image data (image format information) displayed on the touch panel combined display unit 77).  
With regard to claim 13, Hirai discloses the secure memory is associated with a plurality of applications (Fig. 4-5, Fig. 3, lines 22-29, lines 37-38, The CPU 71 controls the operation of the mobile terminal 70 by executing a control program stored in the ROM 73. Also, the specification is such that various applications can be freely installed on the mobile terminal 70 from the management apparatus 10).  
With regard to claim 14, Hirai discloses the control unit is further configured to control access to the electronic receipt information in coordination with an external 
With regard to claim 15, Hirai discloses the electronic receipt information includes a plurality of information units, and the access right is associated with a plurality of information units (abstract, Fig. 7, page 4, lines 16-34 and example 1, page 9, lines 27-30, at the time of registration in which various settings are made on the member registration screen displayed on the display unit of the portable terminal 70 by connecting to a destination (eg, a management device such as a server)).  
With regard to claim 16, Hirai discloses the flag information is set based on a user operation (Fig. 7, page 4, lines 23-30).  
With regard to claim 17, Hirai discloses the first information processing apparatus includes at least one of an IC card, a smartphone, or a mobile phone (Fig. 4-5, Fig. 3, lines 22-29, The portable terminal 70 is a portable terminal held by each customer who uses cleaning, for example, a smartphone (multifunctional telephone)).  


	
Response to Arguments
Applicants' arguments filed on 10/14/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “Hirai does not disclose a control unit that performs the process of payment based on the acquired first identification information and the acquired flag information, wherein the acquisition unit transmits a request signal to the first information processing apparatus, and the request signal corresponds to a request for second identification information that is associated with a second chip of the first information processing apparatus; perform transmission of the second identification information with the second information processing apparatus based on the request signal; wherein the acquisition unit receives the second identification information, and control unit of the second information processing apparatus compares the first identification information with the second identification Page 6 of 16Application No. 16/615,184Reply to Office Action of July 16, 2021information and provides electronic receipt information of the payment to the first information processing apparatus”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.